Citation Nr: 1451837	
Decision Date: 11/21/14    Archive Date: 11/26/14

DOCKET NO.  09-36 496	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an initial compensable rating for degenerative arthritis of the thoracolumbar spine prior to May 17, 2011, a rating in excess of 10 percent for the period from May 17, 2011, to March 1, 2013, and a rating in excess of 20 percent after September 1, 2013.

2.  Entitlement to an initial compensable rating for degenerative joint disease of the right knee with residual scars prior to May 17, 2011, and in excess of 10 percent after May 17, 2011.

3.  Entitlement to an initial compensable rating for degenerative joint disease of the left knee with residual scars prior to May 17, 2011, and in excess of 10 percent after May 17, 2011.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from February 1981 to September 2007.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision by the Winston-Salem, North Carolina, Regional Office (RO) of the Department of Veterans Affairs (VA).  Jurisdiction over the appeal was subsequently transferred to the RO in Atlanta, Georgia.  In August 2013, the Veteran testified at a personal hearing before the undersigned Veterans Law Judge.  A copy of the transcript of that hearing is of record.  The case was remanded for additional development in January 2014.  

The Board notes that the increased rating issues on appeal have been revised as a result of rating action during the course of the appeal.  Increased 10 percent ratings effective from May 17, 2011, were granted for the Veteran's service-connected right and left knee and thoracolumbar spine disabilities in March 2012.  A September 2014 rating decision established a temporary total rating for degenerative arthritis of the thoracolumbar spine under the provisions of 38 C.F.R. § 4.30 effective from March 1, 2013, to August 31, 2013.  A 20 percent rating was assigned effective from September 1, 2013.


FINDINGS OF FACT

1.  The evidence demonstrates that the Veteran's degenerative arthritis of the thoracolumbar spine disability prior to May 17, 2011, was manifested by arthritis without evidence of limitation of motion objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.

2.  The evidence demonstrates that the Veteran's degenerative arthritis of the thoracolumbar spine disability during the period from May 17, 2011, to March 1, 2013, was manifested by forward flexion limited to 15 degrees due to pain.

3.  The evidence demonstrates that the Veteran's degenerative arthritis of the thoracolumbar spine disability after September 1, 2013, is manifested by forward flexion to 40 degrees without evidence of favorable ankylosis of the entire thoracolumbar spine or intervertebral disc syndrome.

4.  The evidence demonstrates that the Veteran's degenerative joint disease of the right knee with residual scars disability prior to May 17, 2011, was manifested by arthritis and pain without limitation of motion objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.

5.  The evidence demonstrates that the Veteran's degenerative joint disease of the right knee with residual scars disability after May 17, 2011, is manifested by no more than arthritis with leg flexion limited to 65 degrees with objective evidence of pain.

6.  The evidence demonstrates that the Veteran's degenerative joint disease of the left knee with residual scars disability prior to May 17, 2011, was manifested by arthritis and pain without limitation of motion objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.

7.  The evidence demonstrates that the Veteran's degenerative joint disease of the left knee with residual scars disability after May 17, 2011, is manifested by no more than arthritis with leg flexion limited to 95 degrees with objective evidence of pain.

8.  The Veteran's degenerative arthritis of the thoracolumbar spine and degenerative joint disease of the right and left knees disabilities prior to May 17, 2011, were manifested by X-ray evidence of arthritis involving two or more major joints or groups of minor joints absent limitation of motion.


CONCLUSIONS OF LAW

1.  The criteria for a compensable rating for degenerative arthritis of the thoracolumbar spine prior to May 17, 2011, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2014), 38 C.F.R. §§ 4.1, 4.3, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5242 (2014).

2.  The criteria for an increased 40 percent rating, but no higher, for degenerative arthritis of the thoracolumbar spine for the period from May 17, 2011, to March 1, 2013, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2014), 38 C.F.R. §§ 4.1, 4.3, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5242 (2014).

3.  The criteria for a rating in excess of 20 percent for degenerative arthritis of the thoracolumbar spine after September 1, 2013, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2014), 38 C.F.R. §§ 4.1, 4.3, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5242 (2014).

4.  The criteria for a compensable rating for degenerative joint disease of the right knee with residual scars prior to May 17, 2011, and in excess of 10 percent after May 17, 2011, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2014), 38 C.F.R. §§ 4.1, 4.3, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5260 (2014).

5.  The criteria for a compensable rating for degenerative joint disease of the left knee with residual scars prior to May 17, 2011, and in excess of 10 percent after May 17, 2011, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2014), 38 C.F.R. §§ 4.1, 4.3, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5260 (2014).

6.  The criteria for a separate 10 percent rating for degenerative arthritis of the thoracolumbar spine and degenerative joint disease of the right and left knees for the period from October 1, 2007, to May 17, 2011, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2014), 38 C.F.R. § 4.71a, Diagnostic Code 5003 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  The Veteran was notified of the duties to assist and of the information and evidence necessary to substantiate his claims in April 2007.  

The notice requirements pertinent to the issues on appeal have been met and all identified and authorized records relevant to the matters have been requested or obtained.  The available record includes service treatment records, VA treatment and examination reports, non-VA (private) medical opinions and treatment records, and statements and testimony in support of the claims.  VA efforts to obtain records of additional private treatment identified by the Veteran were unsuccessful.  The Board notes that in correspondence dated in February 2014 the Veteran was requested to provide information or authorization for additional VA assistance in obtaining copies of his private treatment records, including from Northview Associates and Northview Orthopedic and the Northside Management Clinic.  The Veteran did not respond and in a September 2014 supplemental statement of the case he was notified of the evidence that had been received in support of his claims.  The duty to assist is not a one-way street. Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  The development requested on remand in January 2014 has been substantially completed.  The Board finds that further attempts to obtain additional evidence would be futile.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements in the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran).

When VA undertakes to provide a VA examination or obtain a VA opinion it must ensure that the examination or opinion is adequate.  VA medical opinions obtained in this case are adequate as they are predicated on a substantial review of the record and medical findings and consider the Veteran's complaints and symptoms.  VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4).  The available medical evidence is sufficient for adequate determinations.  

Discussion of the Veteran's August 2013 Board hearing is also necessary.  The individual presiding over a hearing must comply with the duties set forth in 38 C.F.R. § 3.103(c)(2).  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  These duties consist of (1) fully explaining the issues and (2) suggesting the submission of evidence that may have been overlooked.  They were met here.  The issues on appeal were identified.  Information was elicited from the Veteran concerning the nature and etiology of his back and knee disabilities and his history of treatment for these disorders was discussed.  There has been substantial compliance with all pertinent VA law and regulations and to adjudicate the claims would not cause any prejudice to the appellant.

Increased Ratings

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  This Rating Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and their residual conditions in civil occupations.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  For the application of the schedule, accurate and fully descriptive medical examinations are required, with emphasis upon the limitation of activity imposed by the disabling condition.  Over a period of many years, a disability may require reratings in accordance with changes in laws, medical knowledge, and physical or mental condition.  It is thus essential, both in the examination and in the rating of disability, that each disability be viewed in relation to its history.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2014).

The Court has held that a claim for a higher rating when placed in appellate status by disagreement with the original or initial rating award (service connection having been allowed, but not yet ultimately resolved), remains an "original claim" and is not a new claim for an increased rating.  See Fenderson v. West, 12 Vet. App. 119 (1999).  In such cases, separate compensable evaluations may be assigned for separate periods of time if such distinct periods are shown by the competent evidence of record during the pendency of the appeal, a practice known as "staged" ratings.  Id. at 126; see also Hart v. Mansfield, 21 Vet. App. 505 (2007). 

It is the responsibility of the rating specialist to interpret reports of examination in the light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2 (2014).  Consideration of factors wholly outside the rating criteria constitutes error as a matter of law.  Massey v. Brown, 7 Vet. App. 204, 207-08 (1994).  

In regard to rating claims involving the musculoskeletal system, VA regulations require that a finding of dysfunction due to pain must be supported by, among other things, adequate pathology.  38 C.F.R. § 4.40 (2014).  The factors of disability reside in reductions of their normal excursion of movements in different planes and ratings should consider (a) less movement than normal (due to ankylosis, limitation or blocking, adhesions, tendon-tie-up, contracted scars, etc.), (b) more movement than normal (from flail joint, resections, nonunion of fracture, relaxation of ligaments, etc.), (c) weakened movement (due to muscle injury, disease or injury of peripheral nerves, divided or lengthened tendons, etc.), (d) excess fatigability, (e) incoordination or impaired ability to execute skilled movements smoothly, and (f) pain on movement, swelling, deformity or atrophy of disuse and instability of station, disturbance of locomotion, interference with sitting, standing and weight-bearing.  38 C.F.R. § 4.45 (2014).

Traumatic arthritis is rated pursuant to the criteria found in Diagnostic Code 5010, which directs that evaluations are to be made pursuant to the criteria for degenerative arthritis found in Diagnostic Code 5003.  38 C.F.R. § 4.71a (2014).  Degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003.  

Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, a 10 percent rating is warranted with X-ray evidence of involvement of two or more major joints or two or more minor joint groups, and a 20 percent rating is warranted with X-ray evidence of involvement of two or more major joints or two or more minor joint groups, with occasional incapacitating exacerbations.  The 20 percent and 10 percent ratings based on X-ray findings will not be combined with ratings based on limitation of motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003, Note (1) (2014).

With any form of arthritis, painful motion is an important factor of disability, the facial expression, wincing, etc., on pressure or manipulation, should be carefully noted and definitely related to affected joints.  Muscle spasm will greatly assist the identification.  The intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  Crepitation either in the soft tissues such as the tendons or ligaments, or crepitation within the joint structures should be noted carefully as points of contact which are diseased.  Flexion elicits such manifestations.  The joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint.  38 C.F.R. § 4.59 (2014).

Functional loss due to pain is to be rated at the same level as the functional loss when flexion is impeded.  Schafrath v. Derwinski, 1Vet. App. 589 (1993).  Pain itself does not rise to the level of functional loss as contemplated by VA regulations, but pain may result in functional loss if it limits the ability to perform the normal working movements of the body with normal excursion, strength, speed, coordination, or endurance.  Mitchell v. Skinseki, 25 Vet. App. 32 (2011); DeLuca v. Brown, 8 Vet. App. 202 (1995).

Whether lay evidence is competent and sufficient in a particular case is an issue of fact and that lay evidence can be competent and sufficient to establish a diagnosis when (1) a layperson is competent to identify the medical condition (noting that sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has recognized the Board's "authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence."  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  The Court has also held that VA is free to favor one medical opinion over another provided it offers an adequate basis for doing so.  See Owens v. Brown, 7 Vet. App. 429 (1995).  

It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case with all reasonable doubt to be resolved in favor of the claimant; however, the reasonable doubt rule is not a means for reconciling actual conflict or a contradiction in the evidence.  38 C.F.R. § 4.3 (2014).

Back Disability
Factual Background

Service treatment records show the Veteran was treated for recurrent back pain.  An April 1996 report noted a history of lumbar spine pain after a parachute jump injury.  X-ray studies revealed mild early degenerative changes and early spondylosis.

Private treatment records dated in February 2007 show the Veteran complained of pain radiating down the right leg that had occurred a very few times.  He denied numbness or tingling.  Examination revealed no kyphosis, lordosis, or scoliosis.  There was full, painless range of motion of the thoracic and lumbar spine with normal strength and tone.  There was no tenderness or spasm to the lumbar spine and straight leg raise testing was negative, bilaterally.  Reflexes were symmetrical in the quadriceps and the Achilles' tendons.  X-ray studies revealed degenerative disc disease at L2-L3 with sclerosis osteophyte formation and disc narrowing.  The examiner stated the Veteran's chronic back pain was most certainly related to his military service with 150 parachute jumps.  Other records dated in February 2007 noted complaints of pain and a right lumbar muscle spasm.  A subsequent March 2007 magnetic resonance imaging (MRI) scan revealed wide-spread degenerative disc disease throughout the lumbar spine, without herniated nucleus pulposus, and lateral recessed stenosis at L3-L4 and L4-L5 with a small annular tear at L4-L5.  

On VA examination in June 2007 the Veteran reported having constant low back pain with stiffness, weakness, and pain radiating to the left buttock and left thigh.  He described his pain as eight on a ten point scale that could be elicited by physical activity and that was relieved by rest.  He denied periods of incapacitation, but described functional impairment with difficulty bending, twisting, and lifting.  The examiner noted there was no evidence of radiating pain on movement of the thoracolumbar spine and no evidence of muscle spasm, tenderness, or ankylosis.  Straight leg raise testing was negative, bilaterally.  Range of motion studies revealed flexion to 90 degrees, extension to 30 degrees, right lateral flexion to 30 degrees, left lateral flexion to 30 degrees, right rotation to 30 degrees, and left rotation to 30 degrees.  The joint function was not additionally limited by pain, fatigue, weakness, lack of endurance, or incoordination after repetitive use.  There was symmetry of spine motion with normal spine curvatures.  There were no signs of intervertebral disc syndrome with chronic and permanent nerve root involvement.  X-ray studies revealed degenerative joint disease and L5-S1 spondylosis.  The diagnoses included degenerative arthritis of the thoracolumbar spine and L5-S1 spondylosis.  

A March 2008 rating decision established service connection including for degenerative arthritis of the thoracolumbar spine.  A noncompensable, 0 percent, rating was assigned effective from October 1, 2007.  Compensable ratings were, however, assigned for degenerative joint disease of other joints.

Private treatment records dated in April 2008 noted the Veteran complained of an acute worsening of his low back pain.  A May 2008 report noted he complained of constant pain and that he took Flexeril on occasion when he had a bad flare up.  

An August 2009 private medical statement noted the Veteran had been patient of the clinic for approximately nine years.  It was noted he had been seen including for back pain.  An August 2009 treatment report noted mild tenderness along the mid-lumbar spine.  Range of motion studies revealed good flexion and extension.  A September 2009 report noted MRI findings were unchanged.  It was noted the Veteran complained of infrequent radiation of pain down the right leg.  

VA treatment records dated in September 2009 noted the Veteran complained of chronic back and knee pain.  He reported that he swam a couple of times per week, that he used a stationary bike two to three days per week, and that he ran a couple of miles daily.  The diagnoses included chronic pain with worsening back pain and arthritis that was chronic and stable.  

At his May 17, 2011 VA examination, the Veteran complained of severe back pain with stiffness, weakness, fatigue, spasms, decreased motion, paresthesia, and numbness.  He denied any falls as a result of the disorder and denied any related bowel, bladder, or erectile dysfunction problems.  He described constant pain to the lower left back and left hip with pain down the left leg.  His pain was exacerbated by physical activity and stress and was relieved by rest and medication.  He stated he had a limitation in walking and reported that he could walk five miles in an hour and half.  During flare-ups he stated he had function impairments with an inability to move his back or bend/twist.  He reported having pain when the weather changed and when he moved suddenly.  He stated he had difficulty with his job with an inability to lift more than 20 pounds without pain or move ladders and equipment for his business.  

The examiner noted the Veteran's posture was normal and that he walked with a normal gait.  He did not require any assistive devices for ambulation.  There was no evidence of radiating pain on movement or muscle spasm upon examination of the thoracolumbar spine.  There was tenderness to the lower lumbar spine, but the spinal contour was preserved without guarding of movement.  There was no evidence of weakness, atrophy, or ankylosis, and muscle tone and musculature were normal.  Straight leg raise testing and Lasegue's signs were negative.  Range of motion studies revealed flexion to 100 degrees with pain at 15 degrees, extension to 15 degrees with pain at 10 degrees, right lateral flexion to 25 degrees with pain at 20 degrees, left lateral flexion to 35 degrees with pain at 30 degrees, right rotation to 25 degrees with pain at 10 degrees, and left rotation to 30 degrees with pain at 20 degrees.  Repetitive motion was possible with no additional degrees of limitation.  The joint function was not additionally limited by pain, fatigue, weakness, lack of endurance, or incoordination after repetitive use.  There were no signs of intervertebral disc syndrome with chronic and permanent nerve root involvement.  The diagnoses included degenerative arthritis of the thoracolumbar spine.  

It was noted that the Veteran was the owner of a painting company and that he reported decreased work efficiency due to accommodations related to his pain syndrome with limitations of certain activities because of knee and back problems.  He stated he was able to exercise some and that he ran three to five miles three times per week, but that this was much decreased from his prior status and that he experienced residual pain after exercising.  

Private treatment records dated in February 2013 noted the Veteran complained of chronic back pain and right leg pain.  The examiner noted he had undergone physical therapy and two series of lumbar epidural steroid injections, and that he wanted more aggressive treatment.  Records show he underwent procedures on March 1, 2013, including lumbar interbody fusion at L4-5 and L5-S1.  The diagnoses included lumbar stenosis, lumbar disc degeneration, and lumbar radiculopathy.  

In a March 2013 statement the Veteran reported having experienced constant low back pain with debilitating pain over the previous two years.  He stated he had undergone a series of shots at a pain management center, but that his condition had continued to deteriorate and he had a lumbar fusion.  At his hearing in August 2013 he reported that he wore a brace to stabilize his low back, that his back disorder affected his gait with a little tilt to the left, and that his doctor had order that he not been more than 30 degrees or lift more than 35 pounds.  He stated that surgery had help his pain and his shooting pain into the right buttock, but that he still had daily pain.  He reported that spending time in the car was very uncomfortable and affected his ability to manage his painting company.  He stated that about once a week he had to schedule office hours to accommodate his pain and that his social activities were limited.  His spouse also testified that he had experienced pain and that he had limited his activities.

An October 2013 statement from S.K.K., M.D., referenced the Veteran's lumbar spine fusion surgery on March 1, 2013.  It was noted he was seen again in April 2013 and released from his back brace with a referral to physical therapy.  At that point he was able to bend/twist up to a 30 degree angle and lift up to 15 pounds, but he was restricted to no heavy or repeated work above shoulder level.  It was noted that he was seen on August 22, 2013, and instructed to gradually increase his activities to return to normal.

VA examination in March 2014 included diagnoses of degenerative arthritis of the spine, spinal stenosis, lumbar stenosis, lumbar disc degeneration, and lumbar radiculopathy.  The Veteran reported that he still had some radiating left side pain, limited range of motion, and a deep throbbing or sharp pain.  He stated he had intense pain every two weeks that lasted a few days.  He stated he tried to go to the gym three times a week and that he swam twice a week.  He reported he owned a painting company, and that he did not perform any manual labor.  The examiner noted he did not report flare-ups that impacted the function of the thoracolumbar spine.  Range of motion studies revealed flexion to 55 degrees with objective evidence of painful motion at 40 degrees.  Extension was to 15 degrees with objective evidence of painful motion at that point.  Right lateral flexion was to 15 degrees with objective evidence of painful motion at that point.  Left lateral flexion was to 20 degrees with objective evidence of painful motion at that point.  Right lateral rotation was to 25 degrees with objective evidence of painful motion at that point.  Left lateral rotation was to 10 degrees with objective evidence of painful motion at that point.  

The Veteran was able to perform repetitive-use testing with three repetitions.  Post-test forward flexion ended at 45 degrees, extension ended at 15 degrees, right lateral flexion ended at 20 degrees, left lateral flexion ended at 20 degrees, right lateral rotation ended at 20 degrees, and left lateral rotation ended at 20 degrees.  Functional loss, function limitation and/or additional limitation of motion included less movement than normal, pain on movement, and disturbance of locomotion.  There was no localized tenderness or pain to palpation of the joints or soft tissues, no muscle spasm of the thoracolumbar spine resulting or not resulting in abnormal gait or abnormal spinal contour, and no guarding of the thoracolumbar spine resulting or not resulting in abnormal gait or abnormal spinal contour.  Strength was normal to right hip flexion and bilateral knee extension, ankle plantar flexion, ankle dorsiflexion, and great toe extension.  There was active movement against some resistance to left hip flexion.  There was no muscle atrophy.  Deep tendon reflexes were normal to the knees and ankles.  Sensation to light touch was normal to the upper anterior thigh, the thigh/knee, the lower leg/ankle, and the foot/toes, bilaterally.  Straight leg raise tests were negative.  Signs and symptoms due to radiculopathy included moderate intermittent pain to the left lower extremity, without evidence of constant lower extremity pain, intermittent pain, paresthesias and/or dysesthesias, or numbness.  

The examiner, however, found there was no affected right or left side radiculopathy and that the Veteran did not have intervertebral disc syndrome.  There was no evidence of painful and/or unstable scars nor total area of related scars greater than 39 square centimeters.  It was noted there was no prescribed bed rest in the Veteran's records, and that the Veteran failed to report for an electromyography (EMG) study ordered to determine the existence and extent of any neurological disability.  The examiner stated that an opinion as to neurological disabilities could not be provided.  Pain, weakness, fatigability, or incoordination it was noted could significantly limit the Veteran's functional ability during flare-ups or when the joint was used repeatedly over a period of time.  The examiner found the Veteran's ability to work was not impacted by his thoracolumbar spine disability, and that he reported he was a manager and performed no manual labor.  

A March 2014 VA peripheral nerves examination included a diagnosis of lumbar radiculopathy.  The lower extremity nerves were normal.  It was noted that the Veteran failed to report for an EMG study, but that reports associated with his lumbar discectomies to decompress nerve roots from the herniated discs noted that no sustained abnormal electrophysiological activities were detected by monitor throughout the entire procedure.  

Pertinent Law and Analysis

Disabilities of the spine, including those rated under Diagnostic Code 5242 (degenerative arthritis of the spine), are rated under the General Rating Formula for Diseases and Injuries of the Spine.  38 C.F.R. § 4.71a (2014).  The General Rating Formula for rating Diseases and Injuries of the Spine provides a 100 percent rating for unfavorable ankylosis of the entire spine.  A 50 percent rating is warranted for unfavorable ankylosis of the entire thoracolumbar spine.  A 40 percent rating is warranted for forward flexion of the thoracolumbar spine to 30 degrees or less, or with favorable ankylosis of the entire thoracolumbar spine.  A 20 percent rating is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees, or the combined range of motion of the thoracolumbar spine not greater than 120 degrees, or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 10 percent rating is assigned for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees, or combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees, or muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour, or vertebral body fracture with loss of 50 percent or more of the height.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine.

When rating diseases and injuries of the spine, any associated objective neurological abnormalities, including, but not limited to, bowel or bladder impairment, should be rated separately, under an appropriate diagnostic code.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (1) (2014).  For VA compensation purposes, normal forward flexion of the thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 degrees, left and right lateral flexion are 0 to 30 degrees, and left and right lateral rotation are 0 to 30 degrees.  Normal combined range of motion of the thoracolumbar spine is 240 degrees.  Normal ranges of motion for each component of spinal motion provided are the maximum usable for calculating the combined range of motion.  38 C.F.R. § 4.71a, Plate V, General Rating Formula for Diseases and Injuries of the Spine, Note 2 (2014).

The rating criteria for intervertebral disc syndrome require rating of the disability either on the total duration of incapacitating episodes resulting from intervertebral disc syndrome over the past 12 months, or by combining under 38 C.F.R. § 4.25 separate ratings of its chronic orthopedic and neurologic manifestations with rating for all other disabilities, whichever method results in the higher rating.  A 40 percent rating is warranted for intervertebral disc syndrome with incapacitating episodes having a total duration of least four weeks but less than six weeks during the past 12 months.  A 60 percent rating is warranted for intervertebral disc syndrome with incapacitating episodes having a total duration of at least six weeks during the past 12 months.  An incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, Diagnostic Code 5243, Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.  

Based upon the evidence of record, the Board finds that the Veteran's degenerative arthritis of the thoracolumbar spine disability prior to May 17, 2011, was manifested by arthritis without evidence of limitation of motion objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  The medical evidence prior to that date clearly demonstrates that the Veteran had arthritis and early spondylosis with subjective complaints of pain, stiffness, and radiating pain, but that private and VA examinations revealed full and painless thoracolumbar spine motion without compensable neurological abnormalities.  Forward flexion of the thoracolumbar spine and the combined range of motion of the thoracolumbar spine were normal.  There was evidence of muscle spasm and localized tenderness, but no evidence indicating they had resulted in abnormal gait or abnormal spinal contour.  There was no evidence of a vertebral body fracture with loss of 50 percent or more of the height, and no evidence of intervertebral disc syndrome.  The lumbar vertebrae are considered to be a group of minor joints and in the absence of objective evidence of limitation of motion a compensable rating for the Veteran's degenerative arthritis of the thoracolumbar spine disability prior to May 17, 2011, is not warranted.

The Board finds, however, that the evidence demonstrates that the Veteran's degenerative arthritis of the thoracolumbar spine disability during the period from May 17, 2011, to March 1, 2013, was manifested by forward flexion limited to 15 degrees due to pain.  The Veteran's statements are persuasive that his severe back pain during this period resulted in functional loss and limited his ability to perform the normal working movements of the body with normal excursion, strength, speed, coordination, or endurance.  The reports of his medical treatment clearly show his back disorder was worsening and that it affected his ability to engage in physical activities.  The evidence did not demonstrate unfavorable ankylosis of the entire thoracolumbar spine.  Therefore, an increased, staged 40 percent rating for the Veteran's degenerative arthritis of the thoracolumbar spine disability during the period from May 17, 2011, to March 1, 2013, is warranted.  

The Veteran is shown to have been awarded a temporary total rating for his degenerative arthritis of the thoracolumbar spine disability from March 1, 2013, to August 31, 2013.  The Board finds that the evidence demonstrates that the disability after September 1, 2013, however, is manifested by forward flexion to 40 degrees without evidence of favorable ankylosis of the entire thoracolumbar spine or intervertebral disc syndrome.  The Veteran is shown to have had improvement in his thoracolumbar spine motion after his March 1, 2013, lumbar fusion and to have had improvement in his symptom manifestation and functional ability.  The March 2014 VA examination findings are persuasive as to the Veteran's motion limitation and the absence of evidence of intervertebral disc syndrome or compensable manifestations of residuals surgical scars or neurological abnormalities.  Therefore, a rating in excess of 20 percent for degenerative arthritis of the thoracolumbar spine disability after September 1, 2013, is not warranted.

Consideration has been given to whether the assignment of a separate rating is warranted for the neurological manifestations of the Veteran's spine disability.  Lumbar radiculopathy has been diagnosed; and, there are references to the Veteran's complaints of pain radiating into his left lower extremity.  However, as discussed, the Veteran has consistently had normal neurological findings.  Any neurological symptoms that he might have are therefore noncompensable.

When all the evidence is assembled VA is then responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  The preponderance of the evidence in this case is against the claim for higher or additional staged schedular thoracolumbar spine ratings.

Knee Disabilities
Factual Background

Service treatment records show the Veteran was treated for knee disorders and underwent arthroscopic surgery.  Records indicate he underwent surgery to the right knee in June 2001 and to the left knee in October 2000.

On VA examination in June 2007 the Veteran complained of constant knee pain, stiffness, lack of endurance, and locking.  He estimated his pain as seven on a ten point scale that was elicited by physical activity and prolonged positions.  He reported having difficulty with stairs.  The examiner noted the Veteran's gait was within normal limits and that he did not require an assistive device for ambulation.  There were one centimeter (cm) by one cm arthroscopic surgery scars to the knees with no evidence of tenderness, disfigurement, ulceration, adherence, instability, tissue loss, inflammation, edema, keloid formation, hypopigmentation, hyperpigmentation, or abnormal texture.  There was crepitus to the knees, bilaterally, but no evidence of edema, effusion, weakness, tenderness, redness, heat, abnormal movement, subluxation, or guarding or movement.  

Range of motion studies revealed flexion to 140 degrees and extension to 0 degrees, bilaterally.  The joint functions were not additionally limited by pain, fatigue, weakness, lack of endurance, or incoordination after repetitive use.  Anterior and posterior cruciate ligament stability, medial and collateral ligament stability, and medial and lateral meniscus tests revealed knees with normal limits.  X-rays revealed degenerative arthritis changes to the right and left knees and a loose body to the right knee.  The diagnoses included degenerative joint disease of the left and right knees status post knee surgery with scarring.  

An August 2009 private medical statement noted the Veteran had been patient of the clinic for approximately nine years.  It was noted he had been seen including for bilateral knee pain.  An August 2009 treatment report noted full range of motion of the knees, bilaterally.  McMurray and Lachman signs were negative, bilaterally.  

At his May 17, 2011, VA examination the Veteran complained of knee pain with sitting, walking, standing, or running.  He reported having weakness, stiffness, tenderness, and pain, but denied any swelling, heat, redness, giving way, lack of endurance, locking, fatigability, deformity, drainage, effusion, subluxation, or dislocation.  He reported flare-ups as often as three times per week that lasted one day estimated as eight on a ten point scale.  The flare-ups were precipitated by physical activity and alleviated by rest and medication.  During these periods he said he was unable to climb ladders or sit for long periods.  He stated he experienced difficulty standing and walking and had to stop and rest when walking.  The examiner noted scars to the left and right knees with no limitation of function due to scarring.  There was tenderness to the right knee, but no evidence of edema, instability, abnormal movement, effusion, weakness, redness, heat, deformity, guarding of movement, malalignment, drainage, or subluxation to the left or right knee.  Physical examination revealed no locking pain, genu recurvatum, crepitus, or ankylosis to the knees.  Range of motion studies revealed right knee flexion to 130 degrees with pain at 65 degrees and extension to 0 degrees.  Flexion of the left knee was to 120 degrees with pain at 95 degrees.  Left knee extension was to 0 degrees.  Repetitive motion was possible, bilaterally, with no additional limitation of motion.  Joint functions were not additionally limited by pain, fatigue, weakness, lack of endurance, or incoordination after repetitive use.  Anterior and posterior cruciate ligament stability, medial and collateral ligament stability, and medial and lateral meniscus tests were within normal limits.  It was noted there were no signs of subluxation.  The diagnoses included degenerative joint disease and meniscus tear, status post meniscectomy with residual scar, to the left and right knees.  

At his hearing in August 2013 the Veteran testified that he experienced constant right knee pain and that his left knee was painful if he walked more than a mile.  He stated he had noise and clicking in the knees, and that he felt his right knee was weak and not stable.  

In an undated statement received by VA in November 2013 the Veteran's physician, R.A.W., M.D., noted treatment since 2000 with treatment periodically for bilateral knee problems.  It was noted he was currently having significant problems with his right knee, including pain when getting out a chair and that continued as long as he walked.  The physician noted it affected his daily activities and prevented him from physical activity that would be beneficial to his overall health.

VA examination in March 2014 included diagnoses of bilateral degenerative joint disease of the knees and residuals of orthroscopic meniscus surgery.  The Veteran complained of continuous left knee pain with popping and lesser symptoms in the right knee.  He stated he was unable to run and that he had pain on walking.  He estimated his pain as generally three or four on a ten point scale and stated it could increase up to eight on attempting to stand from a sitting position.  He stated he had exacerbation of pain about once every two weeks that lasted about a day.  He reported flare-ups on walking up and down stairs and elevating from a sitting position.  

Range of motion studies revealed right knee flexion to 125 degrees and extension to 0 degrees with no objective evidence of painful motion.  Left knee flexion was to 115 degrees and extension to 0 degrees with no objective evidence of painful motion.  There was no change in range of motion post repetitive use testing with three repetitions.  Strength was normal to flexion and extension, bilaterally.  Anterior, posterior, and medial-lateral instability test findings were normal.  There was no evidence or history of recurrent patellar subluxation/dislocation.  Residual signs and/or symptoms due to meniscectomy included pain and decreased motion to the left knee.  There was no evidence of painful and/or unstable scars nor total area of related scars greater than 39 square centimeters.  X-ray studies revealed no acute fracture or significant dislocation.  There was minimal joint space narrowing within the medial knee compartments without radiographic evidence of significant knee joint degeneration, suprapatellar joint effusions, or superficial prepatellar soft tissue edema.  The examiner noted that there was no evidence of flare up upon examination and that pain, weakness, fatigability, and incoordination would not significantly limit functional ability.  It was further noted that his ability to work was not impacted by his bilateral knee disability.  



Pertinent Laws and Analysis

Diagnostic Code 5260 provides a 30 percent rating where knee flexion is limited to 15 degrees; 20 percent where limited to 30 degrees; 10 percent where limited to 45 degrees; and 0 percent where limited to 60 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260 (2014).

Diagnostic Code 5261 provides a 50 percent rating where knee extension is limited to 45 degrees; 40 percent where limited to 30 degrees; 30 percent where limited to 20 degrees; 20 percent where limited to 15 degrees; 10 percent where limited to 10 degrees; and 0 percent where limited to 5 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261 (2014).

Under certain circumstances, a knee disability may receive separate ratings based on evidence showing limitation of motion (Diagnostic Codes 5003, 5010, 5256, 5260, and 5261) or instability (Code 5257, 5262, and 5263). See VAOPGCPREC 9- 2004 (September 17, 2004) and VAOPGCPREC 23-97 (July 1, 1997).

Under Diagnostic Code 5257, a 10 percent rating is warranted for slight subluxation or lateral instability, a 20 percent rating is warranted for moderate subluxation or lateral instability, and a 30 percent rating is warranted for severe subluxation or lateral instability. 38 C.F.R. § 4.71a, Diagnostic Code 5257

Based upon the evidence of record, the Board finds the Veteran's degenerative joint disease of the right and left knee with residual scars disabilities prior to May 17, 2011, were manifested by arthritis without evidence of limitation of motion objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  There was no evidence of painful and/or unstable scars nor total area of related scars greater than 39 square centimeters.  Although the Veteran complained of constant knee pain, stiffness, lack of endurance, and locking at his June 2007 VA examination, the examiner found his gait was within normal limits and that there was no evidence of edema, effusion, weakness, tenderness, redness, heat, abnormal movement, subluxation, or guarding or movement.  Range of motion studies revealed flexion and extension that were normal for VA compensation purposes.  The joint functions were not additionally limited by pain, fatigue, weakness, lack of endurance, or incoordination after repetitive use.  Anterior and posterior cruciate ligament stability, medial and collateral ligament stability, and medial and lateral meniscus tests revealed knees with normal limits.  Therefore, compensable ratings for the Veteran's degenerative joint disease of the right and left knee with residual scars disabilities prior to May 17, 2011, were not warranted.

The Board finds the evidence demonstrates that the Veteran's degenerative joint disease of the right knee with residual scars disability after May 17, 2011, is manifested by no more than arthritis with leg flexion limited to 65 degrees with objective evidence of pain at that point.  Degenerative joint disease of the left knee with residual scars disability after May 17, 2011, is manifested by no more than arthritis with leg flexion limited to 95 degrees with objective evidence of pain at that point.  On VA examination in March 2014 range of motion studies revealed right knee flexion to 125 degrees and extension to 0 degrees with no objective evidence of painful motion.  Left knee flexion was to 115 degrees and extension to 0 degrees with no objective evidence of painful motion.  Anterior, posterior, and medial-lateral instability test findings were normal and there was no evidence or history of recurrent patellar subluxation/dislocation.  There was no evidence of painful and/or unstable scars nor total area of related scars greater than 39 square centimeters.  The examiner noted that there was no evidence of flare up upon examination and found that pain, weakness, fatigability, and incoordination would not significantly limit functional ability.  Therefore, the Board finds that ratings in excess of 10 percent for the Veteran's degenerative joint disease of the right and left knee with residual scars disabilities after May 17, 2011, are not warranted.  

The Board further finds, however, that the Veteran's degenerative arthritis of the thoracolumbar spine and degenerative joint disease of the right and left knees disabilities prior to May 17, 2011, were manifested by X-ray evidence of arthritis involving two or more major joints or groups of minor joints absent limitation of motion.  Although individual ratings are not warranted for arthritis to these joints, a 10 percent rating may be assigned based upon the X-ray examination findings of arthritis to these joints and the absence of limitation of motion.  Therefore, a separate 10 percent rating for degenerative arthritis of the thoracolumbar spine and degenerative joint disease of the right and left knees for the period from October 1, 2007, to May 17, 2011, must be granted.  The preponderance of the evidence in this case is against the claim for higher or additional schedular ratings.

Extraschedular Rating Consideration

VA regulations provide that ratings shall be based as far as practicable, upon the average impairments of earning capacity with the additional proviso that VA shall from time to time readjust the schedule of ratings in accordance with experience.  To accord justice, therefore, to the exceptional case where the schedular evaluations are found to be inadequate, the Under Secretary for Benefits or the Director, Compensation and Pension Service, upon field station submission, is authorized to approve on the basis of the criteria set forth an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities.  The governing norm in these exceptional cases is: A finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b) (2014).

There is a three-step inquiry for determining whether a veteran is entitled to extraschedular rating consideration.  First, a determination is made as to whether the evidence presents such an exceptional disability picture that the available schedular ratings for that service-connected disability are inadequate.  Second, if the schedular rating does not contemplate the level of disability and symptomatology and is found to be inadequate, then a determination must be made as to whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as governing norms.  Third, if the rating schedule is inadequate to rate a veteran's disability picture and that picture has related factors, such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, a Veteran's disability picture requires the assignment of an extraschedular rating.  Thun v. Peake, 22 Vet. App. 111 (2008).  

The Board finds, in this case, that the Veteran's service-connected degenerative arthritis of the thoracolumbar spine and degenerative joint disease of the right and left knees with residual scars are adequately rated under the available schedular criteria.  The findings of impairment resulting from these disabilities are well documented.  The March 2014 VA examination reports show the Veteran's ability to work was found to not be impacted by his thoracolumbar spine and bilateral knee disabilities.

Finally, the Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional, compensable service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  Referral by the RO to the Chief Benefits Director of VA's Compensation and Pension Service, under 38 C.F.R. § 3.321, is not warranted.  Bagwell v. Brown, 9 Vet. App. 337 (1996).







	(CONTINUED ON NEXT PAGE)


ORDER

Entitlement to an initial compensable rating for degenerative arthritis of the thoracolumbar spine prior to May 17, 2011, is denied.

Entitlement to an increased 40 percent rating, but no higher, for degenerative arthritis of the thoracolumbar spine for the period from May 17, 2011, to March 1, 2013, is granted, subject to the regulations governing the payment of monetary awards.

Entitlement to a rating in excess of 20 percent after September 1, 2013, is denied.

Entitlement to an initial compensable rating for degenerative joint disease of the right knee with residual scars prior to May 17, 2011, and in excess of 10 percent after May 17, 2011, is denied.

Entitlement to an initial compensable rating for degenerative joint disease of the left knee with residual scars prior to May 17, 2011, and in excess of 10 percent after May 17, 2011, is denied.

A separate 10 percent rating for degenerative arthritis of the thoracolumbar spine and degenerative joint disease of the right and left knees for the period from October 1, 2007, to May 17, 2011, is granted, subject to the regulations governing the payment of monetary awards.



____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


